Citation Nr: 1828507	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to an increased disability rating for lumbar fusion in excess of 10 percent prior to October 1, 2010, and in excess of 60 percent on and after October 1, 2010 (excluding a temporary 100 percent rating from February 1, 2010 to September 30, 2010).

3.  Entitlement to a compensable disability rating for bursitis of the left hip.

4.  Entitlement to an increased disability rating in excess of 10 percent for hypertension with nephrolithiasis.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbar fusion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1996 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Boston, Massachusetts certified the case to the Board on appeal.

The Veteran testified at a Decision Review Officer (DRO) hearing in September 2009.  A transcript from that proceeding is associated with the Veteran's Benefits Management System (VBMS) folder.

After the March 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for the Veteran's lumbar spine disability, rating decisions dated in March 2010 and May 2010 granted two temporary 100 percent ratings effective from February 1, 2001 to September 30, 2010.  The 10 percent rating was resumed effective from October 1, 2010.  A subsequent September 2012 DRO decision increased the disability rating to 60 percent effective from October 1, 2010.  
Excluding the periods of a temporary 100 percent rating, the issue remains on appeal as the assigned evaluations are less than the maximum available rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's service connection claim for a right wrist disorder was previously considered and denied by a March 2000 rating decision.  However, additional service treatment records (STRs) have been associated with the claims file since this decision.  These STRs include entries that document the Veteran's in-service complaints related to his right wrist pain.  See November 1998 STRs.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the March 2000 rating decision, the Veteran's service connection claim for a right wrist disorder will be reviewed on a de novo basis.

The issues of entitlement to an increased disability rating for lumbar fusion in excess of 10 percent prior to October 1, 2010, and in excess of 60 percent on and after October 1, 2010 (excluding a temporary 100 percent rating from February 1, 2010 to September 30, 2010); entitlement to a compensable disability rating for bursitis of the left hip; entitlement to an increased disability rating in excess of 10 percent for hypertension with nephrolithiasis; entitlement to service connection for a right wrist disorder; entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbar fusion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current headache disorder, diagnosed as analgesic overuse rebound headaches, is related to active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a headache disorder, diagnosed as analgesic overuse rebound headaches, have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection for a Headache Disorder

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  In addition, service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his headaches are directly related to a head injury that occurred during service when a satellite antenna fell on his head.  See August 2008 Claim.

The Veteran's STRs show that his head and neurologic functioning were noted to be normal in the November 1995 enlistment examination.  The Veteran also denied having a history of a head injury or frequent or severe headaches in the November 1995 Report of Medical History.  A subsequent October 1999 Medical Evaluation Board (MEB) related to the diagnosis of low back pain and levoscoliosis stated that the Veteran injured his back when he lifted a positioner while in Korea in June 1997.  He was treated with physical therapy, profiles, and conservative care.  His current medications included Motrin, which the Veteran reported taking three times a day.  In the July 1999 Report of Medical History that was completed for the MEB, the Veteran denied having a head injury.  However, he reported that he experienced frequent headaches and back pain that had been present since lifting an antenna positioner.  The Veteran also reported taking Motrin, and he stated that he woke up almost every morning with a headache.  No abnormalities in the Veteran's head or neurological functioning were noted in the associated July 1999 service examination.

The Veteran is competent to report as to the observable events and symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465   (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469; see also Barr v. Nicholson, 21 Vet. App. 303   (2007).  

In this case, the Board does not find the Veteran to be credible in his assertion that he experienced a head injury during service as a result of a satellite positioner falling on his head.  According to the Veteran, he also injured his low back when the antenna positioner fell on his head.  See September 2009 DRO Hearing Transcript, page 6; September 2008 Statement.  However, the STRs consistently noted that the Veteran's in-service back injury was related to lifting an antenna positioner rather than one falling on the Veteran's head.  Moreover, the Veteran specifically denied any history of a head injury in the July 1999 Report of Medical History.  

However, the Board does find the Veteran to be credible in his report that his headaches began during service and they have continued to be present since that time.  His complaint of headache pain is well documented in the STRs, and he denied having any prior problem with headaches at the time of his enlistment.  The Veteran also reported that in addition to serving as a treatment for his low back pain, he used Motrin during service to treat his headache symptoms.  See August 2007 Claim.  The Veteran further testified that shortly after he was separated from service, his VA doctor put him on etodolac medication for his headaches, and he has been treating his headaches with different medications since that time.  See September 2009 DRO Hearing Transcript, page 7.  The Board finds that the Veteran is competent and credible to describe how he used his Motrin medication during service.  The Board also finds his description of post-service treatment to be credible as it is consistent with the evidence of record.  VA treatment records as early as April 2001 noted that the Veteran was prescribed etodolac to treat his headaches.  The record reflects that this prescription continued through November 2007 when he was given piroxicam for headaches.  The Veteran was also given butalbital acetaminophen caffeine tablets for headaches in December 2007.

In conjunction with the Veteran's receipt of new medication for headaches, he reported experiencing increasing discomfort for chronic headaches in November 2007.  The etodolac that he normally took did not seem to be helping.  In December 2007, a VA treatment record noted the Veteran's complaint of headaches that lasted for several hours and were accompanied by symptoms of nausea and light sensitivity.  The record noted that his description sounded like migraines.  A diagnosis of migraine headaches was later noted in October 2009.  An assessment for migraines also noted in a December 2009 VA treatment record when the Veteran sought treatment from the emergency room.  However, this record noted that a consultation with a headache specialist was recommended for medication management as rebound headaches could be occurring.

In September 2012, a VA treatment record stated that a neurology consultation had been requested for the Veteran's migraine headaches.  The neurologist noted the Veteran's report that his headaches began during active service when he had a concussion.  The symptoms of his current headaches began in the bifrontal forehead and could radiate to the back of his head with associated photophobia, phonophobia, and occasional nausea or vomiting.  The headaches were also preceded by floaters in front of both eyes.  The Veteran managed his headaches with Excedrin Migraine, Advil, and Aleve.  After examining the Veteran, the neurologist noted an impression of chronic analgesic overuse rebound headaches.  To prevent the Veteran's headaches, the neurologist advised him to discontinue using analgesics to treat his headaches.  The same impression was noted by this neurologist during followup visits in November 2012 and April 2013.

Although the Veteran has also been diagnosed with migraine headaches during the appeal period, the Board finds that the neurologist's diagnosis is the most probative diagnosis of record.  It was provided by a doctor whose specialization encompasses headaches, and it is clear that the doctor considered the relevant medical history as well as pertinent findings from an examination of the Veteran before reaching her conclusion.  Although the doctor noted the Veteran's reported in-service concussion, there is no indication that this report played a role in her final diagnosis.  

The Board notes that rebound headaches (medication-overuse headaches) are caused by regular, long-term use of medication to treat headaches.  See Rebound Headaches, Mayo Clinic (Apr. 30, 2018), https://www.mayoclinic.org/diseases-conditions/rebound-headaches/symptoms-causes/syc-20377083.  Simple pain relievers, such as Motrin; combination pain relievers, such as pain relievers that combine caffeine, aspirin, and acetaminophen; and various migraine medications all have the potential to lead to rebound headaches.  Id.  Based on the VA neurologist's diagnosis, the Board finds that the weight of the evidence is in favor of granting the Veteran's service connection claim for a headache disorder.  The Veteran's long term use of pain medication to treat his headaches began during service when he first developed a problem with headaches.  There is competent and credible evidence that he has continued to take pain medication to treat his headache complaints since service.  Consequently, the most probative evidence reflects that his current headache disorder is related service.  Service connection for a headache disorder, diagnosed as analgesic overuse rebound headaches, is therefore granted.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102 , 3.303.


ORDER

Entitlement to service connection for a headache disorder, diagnosed as chronic analgesic overuse rebound headaches, is granted.


REMAND

Regarding the Veteran's increased rating claim for bursitis of the left hip, a remand is necessary to obtain an updated VA examination in order to ascertain the current severity and manifestations of the disability.  The record shows that the Veteran was last provided with a VA examination in March 2008, more than 10 years ago.  During the September 2009 DRO hearing, the Veteran indicated that his left hip had worsened since the examination.  See September 2009 DRO Hearing Transcript, page 5.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See  also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The most recent examination for the Veteran's service-connected hypertension with nephrolithiasis is also from March 2008.  However, the Board finds that this examination provides insufficient information to rate the Veteran's disability.  The examiner noted that the Veteran had hypertensive renal disease in the form of nephrolithiasis, but no renal dialysis was required.  However, the examiner did not address whether the Veteran experienced recurrent stone formation requiring diet or drug therapy, or whether he had attacks of colic with any frequency.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.  Consequently, an additional VA examination should be conducted upon remand that provides all the information that is needed to rate the Veteran's disability.

Regarding the Veteran's increased rating claim for lumbar fusion, a remand is needed to obtain outstanding Social Security Administration (SSA) records.  A July 2012 VA treatment record and an August 2012 correspondence reflect that the Veteran applied for SSA disability benefits in relation to his lumbar spine disability. However, the claims file does not include any records related to this claim.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a federal department or agency such the SSA.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2) (2017).  As the record does not show that the RO has attempted to obtain these SSA records, efforts to obtain the records should be made upon remand.

Regarding the Veteran's service connection claim for a right wrist disorder, the Veteran has not been afforded a VA examination.  The Veteran has reported experiencing worsening symptoms of right wrist pain since he left the Army.  See August 2008 Claim.  The Veteran's STRs contain complaints of right wrist pain.  See STRs dated in November 1998.  In addition, a September 2009 VA treatment record indicated that he had right wrist tendinitis.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any current right wrist disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also finds that Veteran's service connection claim for sleep apnea should be remanded to provide him with a VA examination.  The Veteran has a current diagnosis of obstructive sleep apnea.  See June 2007 Indiana University Center for Sleep Disorders record.  The Veteran reported he experienced many of his current symptoms of sleep apnea during his military service.  See July 2007 Claim.  The Veteran's wife also reported that he began to have sleep problems when he returned from Korea in 1998, and she indicated that they have persisted since that time.  See February 2008 Statement.  Alternatively, the Veteran has asserted that his obstructive sleep apnea was caused by the obesity that resulted from his lumbar spine disability.  See September 2009 DRO Hearing Transcript, page 7.  In light of this evidence, the Board finds that a remand is necessary to obtain a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bursitis of the left hip, hypertension with nephrolithiasis, lumbar fusion, right wrist disorder, and sleep apnea.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Orlando VA Medical Center dated since June 2017.

2.  Contact the Social Security Administration and obtain a copy that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make that decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the preceding development in paragraphs 1 and 2, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bursitis of the left hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar fusion under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

The examiner should also indicate whether there is any form of ankylosis.  In addition, the examiner should state whether there is malunion of the left femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is nonunion from a fracture of the shaft or anatomical neck of the left femur with or without loose motion.  He or she should also indicate whether there Veteran has a flail joint.

4.  After completing the preceding development in paragraphs 1 and 2, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hypertension with nephrolithiasis.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the hypertension with nephrolithiasis under the rating criteria.  

In particular, the examiner should provide blood pressure readings.  The examiner should also indicate whether the Veteran has any hypertension-related complications, to include nephrolithiasis.  For any identified complication, the examiner must complete the appropriate Disability Benefits Questionnaire.

5.  After the preceding development in paragraphs 1 and 2 is completed, schedule a VA examination to determine the nature and etiology of any right wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary should be performed.   The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current right wrist disorders.

For each identified diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

In providing an opinion, the examiner should address the following:  (1) the Veteran's report of right wrist pain in STRs dated in November 1998; and (2) a report from a September 2003 VA treatment record that the Veteran had swelling with a lump near his right wrist after a copier closed on in his right hand in September 2003.

6.  After the preceding development in paragraphs 1 and 2 is completed, schedule a VA examination in relation to the Veteran's service connection claim for sleep apnea.  Any and all studies, tests, and evaluations deemed necessary should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and provide a clear explanation for all opinions based on specific facts of the case as well as relevant medical principles.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

(b) Whether it is at least as likely as not (50 percent probability or more) that the disorder was either caused by or aggravated by his service-connected lumbar fusion disability.    

In addition, the examiner should address whether the Veteran's obesity was an intermediate step between his service-connected lumbar spine disability and his current obstructive sleep apnea.  

In so doing, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected lumbar spine disability caused him to become obese or gain weight.  If so, the examiner should provide an opinion as to whether the obesity was a substantial factor in causing the Veteran's obstructive sleep apnea.  He or she should also provide an opinion as to whether the Veteran's obstructive sleep apnea would not have occurred or worsened but for the weight gain caused by his service-connected lumbar fusion disability. 

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


